DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claim Rejections - 35 U.S.C. § 103	
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 11, 18, 23, 28, and 29 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over US Patent No. 7,846,101 to Eberle, in view of US Patent No. 7,860,555 to Saadat, in view of U.S. PG Pub. No. 2012/0265227 A1 to Sverdlik et al., in view of U.S. PG Pub. No. 2008/0097251 A1 to Babev, in view of U.S. Patent No. 5,115,814 A to Griffith et al., and further in view of U.S. PG Pub. No. 2011/0034986 A1 to Chou.
Regarding claim 1, Eberle discloses a delivery catheter. The delivery catheter of Eberle includes an elongated member (see catheter assembly 78 in FIG. 9) configured to be inserted into a blood vessel of a patient (see insertion into coronary artery 72 shown in FIG. 9) having a proximal connector (see junction 94 in FIG. 9), a distal end (see extreme right end of structure shown in FIGS. 5, 6, 6a), and a delivery lumen axially disposed within the elongated member providing fluid communication between the proximal connector and the distal end (see lumen 16 in FIGS. 2-4, 6, 6a); and an imaging element disposed proximal to the distal end of the delivery lumen (see transducer elements 8 in FIG. 4; PZT or PZT composite 40 in FIGS. 6, 6a) and configured to obtain intraluminal images facilitating visualization of vasculature from the distal end of the elongated member (see “provides a surgeon with a cross-sectional view of the artery on a video display” at col. 15 at ll. 4-5) for guided placement of the delivery catheter (see FIG. 10), the imaging element having an ultrasound transducer (see “ultrasound transducer assembly” at col. 7, ll. 60-62) ring-array positioned around the elongate member and the delivery lumen (see transducer elements 8 shown with circular cross section and encompassing lumen 16 in FIG. 4).
Eberle does not disclose a supply of fluid connected to the proximal connector. Saadat teaches that the proximal connector is in fluid communication with a supply of fluid so that the fluid is delivered into the blood vessel at the distal end of the delivery lumen located at the distal end of the elongated member (see 90, 92, 94, 96 in FIG. 8A; 110, 114 in FIG. 8B; col. 11, ll. 9-49). 
It would have been obvious to a person having ordinary skill in the art, at the time of Applicant’s invention, to modify the catheter of Eberle to include that the proximal connector is in fluid communication with a supply of fluid so that the fluid is delivered into the blood vessel at the distal end, as taught by Saadat, to deliver a drug suspension to an internal organ of a patient (see Saadat at col. 7, ll. 37-41).
Sverdlik discloses a similar ultrasound catheter device, comprising an expandable member coupled to the elongated member and disposed proximal to the distal end of the elongated member and a transducer element disposed proximal to the distal end of the elongated member and distal to the expandable member (see Figs. 22 and 24 and para 366-379).  Sverdlik also disclose that the imaging element is adjacently bordering the distal end of the expandable member (see Figs. 22 and 24 and para 366-379, noting that adjacently bordering does not require contact).
It would have been obvious to one of skill in the art to have combined the device of Eberle and Saddat with the further expandable member teachings of Sverdlik because doing so would regulate or stop blood flow over an ultrasound transducer and also anchor the transducer in place to provide a more secure base for ultrasound imaging and treatment.
Babev discloses a similar medical imaging device having an imaging element comprising a proximal and distal end, wherein the distal end of the imaging element is disposed proximal to a distal end of an elongated member and the proximal end of the imaging element is disposed directly adjacent and in physical contact with the distal end of the expandable member, wherein the imaging element comprises an ultrasound ring array positioned around the elongate member and the delivery lumen (see Fig. 6 and para 46-50, noting that imaging transducer element 6 directly contact the expandable elements 26 and 27 in at least Fig. 6a).  Babev also disclose an expandable member with a distal end and a proximal end with a middle section disposed between the distal and proximal ends (see Fig. 6 and para 46-50, noting that imaging transducer element 6 directly contact the expandable elements 26 and 27 in at least Fig. 6a).  
It would have been obvious and predictable to have rearranged the elements already in Eberle, Saadat, and Sverdlik in the arrangement taught in Babev because doing so would predictably provide ultrasound imaging directly next to an expandable member.  Such an arrangement would provide a more repeatable and accurate image relative to the expandable member because less flexion or compression of the device can occur between the ultrasound imaging element and the expandable member.
It would have been obvious to a skilled artisan to have rearranged the parts of Sverdlik and Babev to place the imaging element directly adjacent and in physical contact with the expandable member.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the imaging element directly adjacent the expandable member, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In the present context it would have been obvious to rearrange the parts so that an image directly near the expandable member could be taken.
Chou discloses a similar vascular imaging device, wherein a contrast agent is delivered at a distal end of the device via a lumen (see para 17, 129, 150, 154, 160, 178, and 186).
It would have been obvious to one of skill in the art to have combined the teachings of Eberle, Saadat, and Sverdlik with that of Chou because doing so would allow for enhanced imaging of the device and surrounding tissue, for example by improved contrast in ultrasound or by radiopaque contrast.  It also would have been predictable to substitute the agent of Eberle with that of Chou because doing so would predictably allow for enhanced imaging.
Saadat, Sverdlik, and Chou all disclose placing a device at or through an ostium (see above citations).  
It would have been obvious to have used the ostium teachings of Saadat, Sverdlik, and Chou because doing so would allow access through an opening, the ostium, to regions distal the ostium for imaging and treatment of the distal regions such as blood vessels, the heart, or the kidneys.
Griffith discloses a similar catheter based imaging device, comprising a resilient inner coil for shaping the delivery catheter through vasculature of a patient (see Figs. 3 and 4 and col 8 ln 42-col 9 ln 31).
It would have been obvious to include the resilient inner coil of Griffith because doing so would allow the device to be stiff and flexible and to allow for bending, translation, and rotation through the blood vessels.
Lastly, Examiner also finds it obvious to optimize the size of the device so that it will fit the patient and the surgical environment.  It would have been an obvious matter of design choice to appropriately size and space the elements with the distal end of the imaging element spaced less than 1 cm from the distal end of the catheter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Creating a small sized device would predictably allow the device to fit in small vasculature and to provide an image representing the tip of the device, leading to better, more accurate navigation of the device.
Regarding claim 7, Eberle discloses that the delivery catheter has an over-the-wire configuration (see “a guidewire is threaded during the use of a catheter” at col. 7, ll. 3-8).
Regarding claim 11, Eberle discloses that a signal wire of the imaging element is bonded to at least a portion of a wall of a catheter sheath (see 34 in FIG. 5a).
Regarding claim 18, Eberle discloses that the imaging element includes an ultrasound transducer (see “ultrasound transducer assembly” at col. 7, ll. 60-62).
Regarding claims 23, Examiner notes that Eberle and Svedlik both disclose at the above noted citations that the imaging element is stationary relative to the expandable member.
It would have been obvious to one of skill in the art to have used the stationary arrangements of Erbele and Svedlik because doing so would provide a secure base for ultrasound imaging and treatment.
Regarding claims 28 and 29, Babev discloses a similar catheter based ultrasound device, wherein the elongated member comprises an internal lumen extending from the imaging element to the proximal end of the elongated member, and wherein the imaging element is coupled to a plurality of signal lines that extend through the internal lumen; and wherein the internal lumen extends through the expandable member to permit communication with the imaging element that is distal to the expandable member (see Figs. 1, 2, 4, and 6, noting element 8, represents signal lines and that said signal lines can be placed in a variety of lumens as shown in Fig.2).
It would have been obvious and predictable to have combined the teachings of Erbele and Babev because doing so would provide the predictable result of connecting the ultrasound system to a control system outside of the patient by conventional wiring techniques.
Claims 13-15 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Eberle, in view of Saadat, in view of Sverdlik, in view of Babev, in view of Chu, in view of Griffith, and in view of U.S. Patent No. 5,454,373 A to Koger et al.
Regarding claims 13, Eberle discloses a method for delivering fluid to a blood vessel. The method of Eberle includes inserting a delivery catheter into the blood vessel (see catheter assembly 78 shown inserted into coronary artery 72 in FIG. 9), the delivery catheter including an elongated member configured to be inserted into a blood vessel of a patient (see catheter assembly 78 shown inserted into coronary artery 72 in FIG. 9) having a proximal connector (see junction 94 in FIG. 9), a distal end (see extreme right end of structure shown in FIGS. 5, 6, 6a), and a delivery lumen axially disposed within the elongated member providing fluid communication between the proximal connector and the distal end (see lumen 16 in FIGS. 2-4, 6, 6a); and an imaging element disposed proximal to the distal end (see 8 in FIG. 4, 40 in FIGS. 6, 6a), the imaging element having an ultrasound transducer (see “ultrasound transducer assembly” at col. 7, ll. 60-62) ring array positioned around the delivery lumen and the elongate member to thereby permit passage of the fluid through the imaging element to the distal end of the delivery lumen (see transducer elements 8 shown with circular cross section and encompassing lumen 16 and lumen tube 18 in FIG. 4); imaging, with the imaging element, the blood vessel in order to obtain intraluminal images facilitating visualization of vasculature from the distal end of the elongated member for guided placement of the delivery catheter for fluid delivery (see “provides a surgeon with a cross-sectional view of the artery on a video display” at col. 15 at ll. 4-5); and introducing fluid, via the delivery catheter, into the blood vessel (see fluid inflating balloon 76 inside body lumen, as shown in FIG. 10; “a catheter with an expandable balloon at its tip is threaded into the lesion and inflated” at col. 1, ll. 51-53).
Eberle does not disclose a supply of fluid connected to the proximal connector. 
Saadat teaches that the proximal connector is in fluid communication with a supply of fluid so that the fluid is delivered in to the blood vessel at the distal end of the delivery lumen located at the distal end of the elongated member (see 90, 92, 94, 96 in FIG. 8A; 110, 114 in FIG. 8B; col. 11, ll. 9-49). It would have been obvious to a person having ordinary skill in the art, at the time of Applicant’s invention, to modify the method of Eberle to include that the proximal connector is in fluid communication with a supply of fluid so that the fluid is delivered in to the blood vessel at the distal end, as taught by Saadat, to deliver a drug suspension to an internal organ of a patient (see Saadat at col. 7, ll. 37-41).
Sverdlik discloses a similar ultrasound catheter device, comprising an expandable member coupled to the elongated member and disposed proximal to the distal end of the elongated member and a transducer element disposed proximal to the distal end of the elongated member and distal to the expandable member (see Figs. 22 and 24 and para 366-379).  Sverdlik also disclose that the imaging element is adjacently bordering the distal end of the expandable member (see Figs. 22 and 24 and para 366-379, noting that adjacently bordering does not require contact).
It would have been obvious to one of skill in the art to have combined the device of Eberle and Saddat with the further expandable member teachings of Sverdlik because doing so would regulate or stop blood flow over an ultrasound transducer and also anchor the transducer in place to provide a more secure base for ultrasound imaging and treatment.
Babev discloses a similar medical imaging device an imaging element comprising a proximal and distal end, wherein the distal end of the imaging element is disposed proximal to a distal end of an elongated member and the proximal end of the imaging element is disposed directly adjacent and in physical contact with the distal end of the expandable member, wherein the imaging element comprises an ultrasound ring array positioned around the elongate member and the delivery lumen (see Fig. 6 and para 46-50, noting that imaging transducer element 6 directly contact the expandable elements 26 and 27 in at least Fig. 6a).  Babev also disclose an expandable member with a distal end and a proximal end with a middle section disposed between the distal and proximal ends (see Fig. 6 and para 46-50, noting that imaging transducer element 6 directly contact the expandable elements 26 and 27 in at least Fig. 6a).  
It would have been obvious and predictable to have rearranged the elements already in Eberle, Saadat, and Sverdlik in the arrangement taught in Babev because doing so would predictably provide ultrasound imaging directly next to an expandable member.  Such an arrangement would provide a more repeatable and accurate image relative to the expandable member because less flexion or compression of the device can occur between the ultrasound imaging element and the expandable member.
It would have been obvious to a skilled artisan to have rearranged the parts of Sverdlik and Babev to place the imaging element directly adjacent the expandable member.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the imaging element directly adjacent and in physical contact with the expandable member, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In the present context it would have been obvious to rearrange the parts so that an image directly near the expandable member could be taken.
Chou discloses a similar vascular imaging device, wherein a contrast agent is delivered at a distal end of the device via a lumen (see para 17, 129, 150, 154, 160, 178, and 186).
It would have been obvious to one of skill in the art to have combined the teachings of Eberle, Saadat, and Sverdlik with that of Chou because doing so would allow for enhanced imaging of the device and surrounding tissue, for example by improved contrast in ultrasound or by radiopaque contrast.  It also would have been predictable to substitute the agent of Eberle with that of Chou because doing so would predictably allow for enhanced imaging.
Saadat, Sverdlik, and Chou all disclose placing a device at or through an ostium (see above citations).  
It would have been obvious to have used the ostium teachings of Saadat, Sverdlik, and Chou because doing so would allow access through an opening, the ostium, to regions distal the ostium for imaging and treatment of the distal regions such as blood vessels, the heart, or the kidneys.
Griffith discloses a similar catheter based imaging device, comprising a resilient inner coil for shaping the delivery catheter through vasculature of a patient (see Figs. 3 and 4 and col 8 ln 42-col 9 ln 31).
It would have been obvious to include the resilient inner coil of Griffith because doing so would allow the device to be stiff and flexible and to allow for bending, translation, and rotation through the blood vessels.
Examiner also finds it obvious to optimize the size of the device so that it will fit the patient and the surgical environment.  It would have been an obvious matter of design choice to appropriately size and space the elements with the distal end of the imaging element spaced less than 1 cm from the distal end of the catheter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Creating a small sized device would predictably allow the device to fit in small vasculature and to provide an image representing the tip of the device, leading to better, more accurate navigation of the device.
Koger discloses a similar vascular imaging and balloon treatment method, wherein imaging is performed to image an ostium and based on the imaging adjustment of the device position is made through the ostium into the blood vessel and the expandable balloon member is expanded (see col 6 ln 28-39).
It would have been obvious to one of skill in the art to have used imaging to confirm device placement because doing so would ensure the device is properly placed for specific medical procedures. 
Regarding claim 14, Eberle discloses obtaining external imaging data of the blood vessel (see “provides a surgeon with a cross-sectional view of the artery on a video display” at col. 15 at ll. 4-5).
Regarding claim 15, Eberle discloses that the delivery catheter defines an opening at its distal end (see open end in FIG. 10, through which guidewire 80 extends).
Claim 8 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Erble, Saadat, Sverdlik, Babev, and Griffith as applied to claim 7 above, and further in view of U.S. PG Pub. No. 2009/0292199 A1 to Bielewicz.
Regarding claim 8, Eberle does not disclose that the rapid exchange configuration comprises a rapid exchange lumen. Bielewicz discloses the use of a rapid exchange configuration, to include use of a rapid exchange lumen (see 14, 15, 16 in FIG. 10B; ¶ 0195). It would have been obvious to a person having ordinary skill in the art, at the time of applicant’s invention, to modify the catheter of Eberle to include the use of a rapid exchange configuration, including use of a rapid exchange lumen, as taught by Bielewicz, for the purpose of “allowing for the well known ‘rapid exchange’ of suitable guidewires” (see Bielewicz at ¶ 0195).
Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Eberle, Saadat, Sverdlik, Babev, Griffith, Chou, and Bielewicz, as applied to claim 8 above, and further in view of U.S. PG Pub. No. 2011/0021911 A1 to Waters.
Regarding claim 9, Eberle does not disclose that a proximal end of the rapid exchange lumen comprises an atraumatic catheter port. Waters discloses the use of an atraumatic catheter port at the proximal end of the lumen of an ultrasonic imaging catheter (see 68, 70 in FIG. 3; ¶ 0058). It would have been obvious to a person having ordinary skill in the art, at the time of applicant’s invention, to modify the catheter of Eberle to include the use of an atraumatic catheter port at the proximal end of the lumen of an ultrasonic imaging catheter, as taught by Waters, as being the use of a known structural feature, in the same art, to provide a predictable result.
Regarding claim 10, Eberle does not disclose that the delivery catheter further comprises a push rod configured to engage with the proximal end of the rapid exchange lumen. Chou discloses that a delivery catheter includes a push rod configured to engage with the proximal end of the rapid exchange lumen (see pushing element 55 in FIG. 70A; ¶ 0342). It would have been obvious to a person having ordinary skill in the art, at the time of applicant’s invention, to modify the catheter of Eberle to include in the delivery catheter a push rod configured to engage with the proximal end of the rapid exchange lumen, as suggested by Chou, as being the use of a known structural feature, in the same art, to provide a predictable result.  Additionally, it would have been obvious to one of skill in the art to have combined the teachings of Erbele and Chou because doing so would predictably allow the flexible device of Erbele to be held in place and to be straightened by a rigid pusher rod.  
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. 
Applicant argues that paragraph 16 of the specification indicates that the elements are not a design choice.  Applicant contends that the minimal distance is not a design choice and that “ideally” and “preferably” should not be read into the claims.
Examiner disagrees with Applicant’s contentions.  First, nothing in paragraph 16 indicates that a specific distance is more than a design choice.  Merely noting that there must be some minimal distance fails to indicate that the minimal distance is not subject to normal engineering design.  Second, Examiner has not read in the limitations of “ideally” and “preferably” to the claims.  Rather, the Examiner has used the disclosure of “ideally” and “preferably” as evidence that the dimensions claimed are merely design elements that would have been obvious and predictable for a skilled artisan.  Essentially, Applicant at paragraph 16 appears to be admitting that a skilled artisan should determine the distance by experimentation and that said distance can be a variety of preferable lengths.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793